  Case 1:19-cr-20781-AHS Document 1 Entered on FLSD Docket 11/15/2019 Page 1 of 5


A091(Re$.l1/11)CriminalComplaint          '    .                                                           .




                                U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

              United StatesofAm erica
                           V.      .
                                                                   CaseNo. Iq -M 2-o%# g H -D ARGJ
                  ERNESTO PkIETO
                  a/k/a 'CUBITA ''and
          vAcAnuoOMEADIIAMILTON,

                      De#ndantlslb

                                            CR IM INA L CO M PLA IN T
       1,the complainantinthiscase,statethatthefollowing istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of                  November13,2019        inthecotmty of               Miami
                                                                                               -Dade                   inthe
   Southqrn Districtof                    Florida     ,thedefendantts)violated:
          CodeSection                                                OffenseDescription
21U.S.C.jj841(b)(1)(A)(ii)and              Coispiracyto'distribute 5 kilos ormore ofcocaine.
846




       Thiscriminalcomplaintisbmsed on thesefacts:
See attached affidavi
                    t.




       d Continuedontheattachedsheet.

                                                                                   Complainant'
                                                                                              ssignature

                                                                            Jonathan Corazon,DEA SpecialAgent                .
                                                                                    Printednamean'
                                                                                                 d title ' '

Sworn to before meand signed in my presence.


Date: )(
      #
       bô.l z /       /'
                                                                                          ..

                                                                                      j dgeyp
                                                                                                   .

                                                                                           ssignatuee'         .
                                                                                                                   A
                                                                                                                        ..
city and state'
              .                    Miami,Florida                        Hon.Edwin G.Torhes,U .S.M agistrate Judge
                                                                                   Printedn
                                                                                          'tirzleait
                                                                                                   d-m le '
Case 1:19-cr-20781-AHS Document 1 Entered on FLSD Docket 11/15/2019 Page 2 of 5




                                         M 'FIDA W T

        1,Jonathan Corazon,SpecialA gentwith the Dnzg Enforcem entAdm inistration,having

 been duly sworn,statethefollowing:

                         G TR O DU C TIO N A N D A G EN T BA CK G R O U N D



        1.     Tllis Affidavit is subm itted in supportof a cdminal complaint against Ernesto

 PRIETO,a/lc/a Cubita,and Vacarlo Om eadHAM ILTON .

        2.     1 respectfully subm itthat there is probable cause to believe that,on or about

 November13,2019,inM iam i-DadeCounty,PRIETO andHAM ILTON conspiredtopossesswith

 intentto distribute5kilogramsorm oreofam ixtureandsubstance containingadetectablenmount

 ofcocaineinviolationofTitle21,United StatesCode,Sections846and 841(b)(1)(A)(ii).
        3.     YotlrAffantisemployed asa SpecialA gentofthe United StatesDepartmentof

 Justice,DnzgEnforcementAdministration (G(DEA''),M inmiFieldDivision,HomesteadResident
 Office(<GRO''),andhasbeensoemployedsinceSeptember20.
                                                    16.Ihavereceivednumeroushours
 offormalclassroom training in the investigation ofnarcoticsand dangerousdrugs9om theDnzg

 EnforcementAdministrationAcademy inQuantico,Virginia,andfrom otherspecializedtraining
 cotlrses. A s a result, 1 nm experienced in the m eans and m ethods used by persons and dnlg
                                                                                      i
 trafficlcingorgnnlzationsto comm llnlcate,purchase,transport,store,and disG butedrugs,aswell

 asthem eansandm ethodsused to hideprofitsgenerated from thosetransadions.Ihavereceived

 trainingandhaveexperienceintheinvestigation ofviolationsofthefederaldnzglaws,i1zcluding
 the offenselisted above.

        4.     The inform ation setforth in tllisA ffidavitcom esfrom m y personalhw olvem entin

 this investigation,as w ellas from information provided to m e by other 1aw entbrcem entofficers.
                                                                                        kè
Case 1:19-cr-20781-AHS Document 1 Entered on FLSD Docket 11/15/2019 Page 3 of 5



                                                                                      I
 I'
  havenotincluded in thisAffidaviteach and every factknown to m eaboutthem atterssetforth
                                                                                 q
 herein,butonly thosethat1believearesuffcientto establishprobable cause.         i

                                    PR O BA BLE CA U SE

        5.     On or aboutNovember 13,2019,atapproximately 12:30 pm ,a DEA source of

 irlformation(GûSOl'')placedarecordedtelephonecalltoPRIETO andaskedPRIETO ifhehadany
 cocaineto sell.1PRIETO statedthathehadabouttwohundredldlograms(kilos)ofcocaineready
 tobesoldfor$28,000perkilo.TheSOIthentoldPRIETO thattheSOIhad abuyer(inreality,a
 DEA confidentialsource(:1CS''))whowasinterestedinbuyingabout14kilosofcocaine.On or
 aboutN ovem ber 13,at approxim ately 1:24 pm ,PRIETO placed a recorded telephone callto CS
                                                                                      I

 andstatedthathe(PRIETO)had220kilosofcocaine.PRIETO alsoaskedCSiftheycouldmeet
 laterthatsame day to completethetransaction.In consultation with 1aw enforcement,CS .
                                                                                     agreed

 tothism eetingproposedby PM ETO.

               On oraboutN ovember13,2019,atapproxim ately 7:38pm ,in arecordedm eeting,

 CS anived atPRIETO'Sbusinesslocated at1353 NW 79 Street,M iami,Florida33147,and m et

 withPRIETO,who statedthathewaswaitingforanotherpersonto arrive.PRIETO statedthathe

 could obtain more cocaine ifthe CS wanted to m akeadditionalptlrchasesand thathehad access

 to 220 ldlos of cocaine. After waiting approxim ately 15 minutes, HAM ILTON 1.anived.

 H A M ILTON retrieved a package f'
                                  rom the vehicle in which he had anived and brought that

 packageinsidePIUETO'Sbusiness. PM ETO provided theCS with aknifeto open thepackage,

 w llich contained w hat appeared to be a kilo of cocaine. The CS assessed the contentj of that
                                                                                      1
                                                                                      I
 packageby tasting and sm elling it,and determ ined thatitw asauthentic.The CS inquired'
                                                                      .
                                                                                       w hether




 1      Law enfbrcem entwaspreviouslyawareofPRIETO asapotentialtraffickerin cocaine,and
 hadrequejtedtheSOlmaketlliscallaspartofthatinvestigation.
Case 1:19-cr-20781-AHS Document 1 Entered on FLSD Docket 11/15/2019 Page 4 of 5




 he could obtain an additional9 kilosofcocaine. HAMIL'TON stated thathe could prlvidethe
                      -
                                                                                     i
 additionalcocainerequested,butthatthe CS wouldneed topay forthisfirstkilobefore doing so.

 The CS plâced a telephone call to yotzr Affiant and told him that the cocaine was GGgood.''

 Subsequently,PRIETO and HAM ILTON werearrested.

              PRIETO and HAM ILTON wereread theirM iranda rightsin Spnnish andEnglish,

 respectively,andthey both agreedtowaivetheirrights.N ofeldtestwasperformedonthecocaine

 atthistim e;however,PRIETO acknowledged in hispost-M iranda statementthatthebrick did in

 factcontain çGhigh quality cocailm ''and thathecould obtain the additional9 ldlosofcocaine as

 the CS had requested during the meeting. PRIETO stated thathehad accessto 220Ildlosof
 cocaine. PRIETO inform ed agents thathe was the middle man for the cocaine trapsaction.

 PRIETO stated thatHAM ILTON had suppliedthebrick ofcocainetheyintended to sellto theCS

 thatevening.HAM ILTON statedthathewasalsoan tlinterm ediary,''andthathehadbeen jupplied
                                                                                     1
 with thecocaineby anotherindividual.HA M ILTON stated thathehad accessto 25-50ldlogrnm s

 ofcocainetlzrough thatsam e supplier.HAM ILTON stated thattheindividualthatsupplied him

 withthatcocaineexpectedto bepaid $27,000forthekilo byHAM ILTON afterHAM ILTON sold
 theldlo.

                                       C ON CLU SIO N
                                                                                 l
                                                                                 I
       Based on the foregoing facts and circum stances,yourAffiantrespedfully subm its that

 there isprobable cause to believe that,on oraboutNovember 13,2019,in M inm iDade Cotmty,

 PRIETO andHA M ILTON conspired topossesswith intentto distribute 5ldlogrnm sorljloreofa
                                                                                     $
Case 1:19-cr-20781-AHS Document 1 Entered on FLSD Docket 11/15/2019 Page 5 of 5




 m ixtlzreand substance containing adetectableam otmtofcocaine in violation ofTitle21,United
                                                                                    i
 StatesCode,Sections846and 841(b)(1)(A)(ii).                                        i
 FURTH ER YO UR A FFIA N T SA YETH N A U GH T




                                          JON ATHAN CO      N ,SPECIAL A G EN T
                                          DRU G EN FO RCEX N T A D M IN ISTR ATION


 subscr'bed mld swol.
                    n to beforem ethis
    /      #ayofNovember,2019.


 ED W IN   .TORRES       '
 UNIT      STATESM AGISTM TE JUDGE




                                             4
